UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-4033


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IRVIN JOSUE NAVARRO RAMIREZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:09-cr-00153-RJC-DCK-1)


Submitted:   January 5, 2012                 Decided:   February 3, 2012


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dianne K. McVay, JONES MCVAY FIRM, PLLC, Charlotte, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Irvin Josue Navarro Ramirez was sentenced to eighty-

seven months’ incarceration after pleading guilty to conspiracy

to distribute and possess with intent to distribute one kilogram

or more of heroin, in violation of 21 U.S.C. §§ 846, 841(a)(1),

(b)(1)(A) (2006).          Ramirez’s counsel has filed a brief pursuant

to    Anders    v.   California,        386   U.S.      738    (1967),    in    which   she

states that she could identify no meritorious issues for appeal,

but   requests       the   court   to    review        whether    the    district     court

properly applied an enhancement for Ramirez’s role as a manager

or supervisor.         Ramirez was informed of his right to file a pro

se supplemental brief, but has not done so.                              The Government

declined to file a brief.              Having reviewed the record, we affirm

the judgment of the district court.

               A three-level enhancement for an aggravating role in

the offense is authorized “[i]f the defendant was a manager or

supervisor (but not an organizer or leader) and the criminal

activity involved five or more participants or was otherwise

extensive.”            U.S.     Sentencing        Guidelines          Manual     (“USSG”)

§ 3B1.1(b)      (2009).         This    court     has       explained    that   “the    key

inquiry is whether the defendant’s role was that of an organizer

or leader of people, as opposed to that of a manager over the

property,      assets,     or   activities        of    a     criminal   organization.”

United    States      v.   Llamas,      599   F.3d      381,    390   (4th     Cir.   2010)

                                              2
(internal quotation marks omitted).           “Thus, the aggravating role

adjustment is appropriate where the evidence demonstrates that

the defendant controlled the activities of other participants or

exercised management responsibility.”               Id. (internal quotation

marks    omitted).     The   district     court’s      determination    that    a

defendant played an aggravating role in an offense is a factual

determination    reviewed    for    clear     error.      United    States     v.

Kellam, 568 F.3d 125, 147-48 (4th Cir. 2009).

            The district court found that Ramirez had stepped into

the shoes of the conspiracy’s former leader, based on telephone

conversations, surveillance that tended to show that Ramirez was

being groomed for the position, and the fact that calls from a

co-conspirator    to   Ramirez     resulted    in    deliveries    of   heroin,

either    personally   or,   more   often,     through     runners.      A   law

enforcement agent testified that the former leader had at least

four underlings, and that Ramirez used four different runners,

including one who drove him to make deliveries.                    In light of

this evidence, we conclude that the district court’s application

of an aggravating role enhancement was not clearly erroneous.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We   therefore   affirm     the   district    court's     judgment.

This court requires that counsel inform Ramirez, in writing, of

the right to petition the Supreme Court of the United States for

                                      3
further review.      If Ramirez requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation. Counsel's motion must state that a copy thereof

was served on Ramirez.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    4